FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                                     TENTH CIRCUIT                         June 4, 2014

                                                                       Elisabeth A. Shumaker
RICHITA MARIE HACKFORD;                                                    Clerk of Court
NATHAN S. COLLET; OPAL S.
HACKFORD; RICHARD D.
HACKFORD,
          Plaintiffs - Appellants,
v.                                                         No. 14-4027
                                                   (D.C. No. 2:11-CV-00084-DB)
STATE OF UTAH; DUCHESNE                                      (D. Utah)
COUNTY; ROOSEVELT CITY
CORPORATION; PETE BUTCHER,
Officer/Detective; DUCHESNE
COUNTY JAIL; WALLACE
HENDRICKS; ROOSEVELT ADULT
PROBATION & PAROLE; TOM
KOSMACK; BRAD DRAPER, Officer;
UINTAH COUNTY; VERNAL CITY
CORPORATION; UINTAH COUNTY
JAIL; CHURCH OF JESUS CHRIST
OF LATTER DAY SAINTS;
ROOSEVELT CITY POLICE
DEPARTMENT,
         Defendants - Appellees.


                            ORDER AND JUDGMENT*


Before LUCERO, TYMKOVICH, and PHILLIPS, Circuit Judges.



   * After examining the briefs and the appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. Accordingly, the case is ordered submitted without oral argument. See Fed. R.
App. P. 34(a)(2); 10th Cir. R. 34.1(G). This order and judgment is not binding precedent
except under the doctrines of law of the case, claim preclusion, and issue preclusion. It
may be cited, however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and Tenth Circuit Rule 32.1.
   The district court dismissed this case because the plaintiffs failed to serve process on

the defendants as required by Federal Rule of Civil Procedure 4. We conclude that the

plaintiffs have forfeited their right to have that judgment reviewed. Even though the

plaintiffs are pro se, their briefs contain no perceivable argument that the district erred in

dismissing the case. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840–41

(10th Cir. 2005) (affirming dismissal where a pro se plaintiff made no argument of

substance in his briefs). We affirm the district court’s judgment.


                                           ENTERED FOR THE COURT


                                           Gregory A. Phillips
                                           Circuit Judge




                                            -2-